Citation Nr: 1455156	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes insipidus.

2.  Entitlement to an increased rating for psychogenic polydipsia, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1982 to August 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for an eye disability and continued the Veteran's 40 percent disability rating for psychogenic polydipsia.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A transcript of that hearing is of record.  

The appeal was remanded in October 2013 for additional development.

Regrettably, more development is necessary and the issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

The Veteran is shown to have served in the Army Reserves in 2001 and 2002.  Medical records pertaining to the Veteran's Reserve service may be relevant to the appeal and have not been obtained.  Efforts to obtain Reserve medical records are warranted.  

The Veteran was scheduled for a VA examination of the eye in December 2013 and failed to attend this examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be decided based on the evidence of record.  

Should the Veteran have good cause for missing this examination, evidence demonstrating such should be submitted to the RO and a new examination should be scheduled.  

The evidence additionally includes a February 2014 VA examination for oral and dental conditions in which the examiner, seemingly as an aside, notes that the Veteran continues to have polydipsia which resulted in frequent urination.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new, complete, VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Verify any and all dates of active duty for training in the Army Reserves. 

2.  Obtain complete Reserve medical records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the Veteran's psychogenic polydipsia.  The claim file must be furnished to the examiner for review in connection with the examination.  Examination findings must be reported to allow for application of VA rating criteria for psychogenic polydipsia.  

Specifically, the examiner must note whether the Veteran's symptoms require the use of absorbent materials and, if so, how often the Veteran must change them per day.  

4.  If, and only if, the Veteran shows good cause for failing to appear for his December 2013 VA eye examination, schedule the Veteran for a VA eye examination by an appropriate professional.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability is related to the Veteran's active service, or is caused by or aggravated by diabetes insipidus.   

The examination reports must include a complete rationale for all opinions expressed.  If an examiner determines that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The entire claim file, to include all electronic files, must be reviewed by the examiner.

5.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




